GREAT AMERICAN GROUP, INC.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

 

________________________

 





Plan Document

________________________

 



 

1.                   Establishment, Purpose, and Types of Awards. Great American
Group, Inc. (the “Company”) hereby establishes this equity-based incentive
compensation plan (originally established by Alternative Asset Management
Acquisition Corp.) to be known as the “Great American Group, Inc. Amended and
Restated 2009 Stock Incentive Plan” (hereinafter referred to as the “Plan”), for
the following purposes: (a) to enhance the Company’s ability to attract highly
qualified personnel; (b) to strengthen its retention capabilities; (c) to
enhance the long-term performance and competitiveness of the Company; and (d) to
align the interests of Participants with those of the Company’s shareholders.

(a)                 Effective Date. This Plan shall become effective upon the
date adopted by the Board of Directors of the Company; provided that no Awards
shall be granted hereunder until the Plan has been approved by a vote of a
majority of the votes cast at a duly held meeting of the Company’s shareholders
(or by such other shareholder vote that the Committee determines to be
sufficient for the issuance of Shares and Awards according to the Company’s
governing documents and Applicable Law).

(b)                 Awards. The Plan permits the granting of the following types
of Awards according to the Sections of the Plan listed here:

Section 5 Stock Options

Section 6 Share Appreciation Rights (SARs)

Section 7 Restricted Shares, Restricted Share Units (RSUs), and

Unrestricted Shares

Section 8 Deferred Share Units (DSUs)

Section 9 Performance Awards

(c)                 Appendices. Incorporated by reference and thereby part of
the Plan are the terms set forth in Appendix I.

(d)                 Effect on Other Plans, Awards, and Arrangements. This Plan
is not intended to affect and shall not affect any stock options, equity-based
compensation, or other benefits that the Company or its Affiliates may have
provided, or may separately provide in the future, pursuant to any agreement,
plan, or program that is independent of this Plan. Notwithstanding the
foregoing, effective upon shareholder approval of this Plan, no further awards
shall be granted under the Pride Capital Group, LLC Phantom Stock Plan.

2.                   Defined Terms. Terms in the Plan and any Appendix that
begin with an initial capital letter have the defined meaning set forth in
Appendix I, unless the context indicates a different meaning.

3.                   Shares Subject to the Plan. Subject to adjustment pursuant
to Section 13 below, a total of 3,210,133 Shares shall be available for issuance
under the Plan. The Shares deliverable pursuant to Awards shall be authorized,
but unissued Shares, or Shares that the Company otherwise holds in treasury or
in trust. Any Shares subject to an Award that is settled in cash rather than in
Shares, or subject to an Award that expires or is forfeited, cancelled or
otherwise terminated without the issuance of some or all of the Shares subject
to the Award will again be available for future Awards to the extent of such
cash settlement, or non-issuance due to expiration, forfeiture, cancellation or
termination. In addition, previously issued Shares that are not related to a
particular Award (e.g., Shares already owned by a Participant) and Shares
subject to an Award that are tendered or withheld by the Company in payment of
all or part of the exercise price of such Award or in satisfaction of applicable
Withholding Taxes shall be added to the number of Shares available for issuance
under the Plan. Further, and to the extent permitted under Applicable Laws: (i)
the maximum number of Shares available for delivery under the Plan shall not be
reduced by any Shares issued under the Plan through the settlement, assumption,
or substitution of outstanding awards or obligations to grant future awards in
connection with the acquisition by the Company (or an Affiliate of the Company)
of another entity; and (ii) the maximum number of Shares available for delivery
under the Plan shall be increased by the number of shares available for issuance
under any shareholder approved plan of an entity acquired by the Company or an
Affiliate of the Company (as such number has been equitably adjusted by the
Committee to give effect to the acquisition).


 

 



4.                   Eligibility.

(a)                 General Rule. Awards may only be made to Eligible Persons
(as determined for each Award on its Grant Date). Each Award shall be evidenced
by an Award Agreement that sets forth its Grant Date and all other terms and
conditions of the Award, that is signed on behalf of the Company (or delivered
by an authorized agent through an electronic medium), and that, if required by
the Committee, is signed by the Eligible Person as an acceptance of the Award.
The grant of an Award shall not obligate the Company or any Affiliate to
continue the employment or service of any Eligible Person, or to provide any
future Awards or other remuneration at any time thereafter.

(b)                 Limits on Individual Awards. The maximum number of Shares
with respect to which Options, SARs, and Performance Awards may be granted to
any Participant in any calendar year shall be 1,000,000 Shares. The foregoing
limitations shall be adjusted proportionately in connection with any change in
the Company’s capitalization pursuant to Section 13(a), below. To the extent
required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Participant, if any Option
or SAR is canceled, the canceled Option or SAR shall continue to count against
the maximum number of Shares with respect to which Options and SARs may be
granted to the Grantee. For this purpose, the repricing of an Option or SAR
shall be treated as the cancellation of the existing Option or SAR and the grant
of a new Option or SAR.

(c)                 Replacement Awards. Subject to Applicable Laws (including
any associated shareholder approval requirements), the Committee may, in its
sole discretion and upon such terms as it deems appropriate, require as a
condition for granting an Award that an Eligible Person surrender for
cancellation some or all Awards that have previously been granted under this
Plan or otherwise. An Award conditioned upon such surrender may or may not be
the same type of Award, may cover the same (or a lesser or greater) number of
Shares as such surrendered Award, may have other terms that are determined
without regard to the terms or conditions of such surrendered Award, and may
contain any other terms that the Committee deems appropriate. Except in
connection with a Change in Control, Options or SARs with a per Share exercise
price (as adjusted pursuant to Section 13 below) higher than Fair Market Value
may not be cancelled under this Section 4(c) without the approval of the
Company’s shareholders.

5.                   Stock Options.

(a)                 Grants. The Committee may grant Options to Eligible Persons
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan, and that may include vesting or other requirements
for the right to exercise the Option; provided that –

(i)                   the exercise price for Shares subject to purchase through
exercise of an Option shall not be less than 100% of the Fair Market Value of
the underlying Shares on the Grant Date; and

(ii)                 no Option shall be exercisable for a term ending more than
ten years after its Grant Date.

(b)                 Method of Exercise. Subject to Section 14 below, Options may
be exercised by the Participant (or his guardian or personal representative)
giving notice to the Company pursuant to procedures established by the Company
for the exercise of Options. Such notice shall state the number of Shares the
Participant has elected to purchase under the Option and the method by which the
exercise price and any applicable Withholding Taxes will be paid. The exercise
price and Withholding Taxes may be paid in cash or check payable to the Company
(in U.S. dollars), or to the extent that the Committee or the terms of an Award
Agreement expressly permit, all or any part of the exercise price or Withholding
Taxes may be satisfied –

 

 



(i)                   by delivery or attestation of Shares (valued at their Fair
Market Value) that are subject to the Option being exercised or that the
Participant already owns;

(ii)                 by delivery of a properly executed exercise notice with
irrevocable instructions to a broker to deliver to the Company the amount
necessary to pay the exercise price or Withholding Taxes from the sale or
proceeds of a loan from the broker with respect to the sale of Shares or a
broker loan secured by Shares; or

(iii)                by a combination of (i) and (ii).

An Award Agreement for an Option may provide that, if, on the date upon which
such Option or any portion thereof is to expire, Fair Market Value exceeds the
per Share exercise price of such Option and if such Option or portion thereof
that will expire is otherwise exercisable, the Option shall be automatically
exercised by delivery or attestation of Shares that are subject to such Option
in satisfaction of the exercise price and any applicable Withholding Taxes.

(c)                 Exercise of an Unvested Option. The Committee in its sole
discretion may allow a Participant to exercise an unvested Option, in which case
the Shares then issued shall be Restricted Shares having analogous vesting
restrictions to the unvested Option.

(d)                 Termination of Continuous Service. The Committee may
establish and set forth in the applicable Award Agreement the terms and
conditions on which an Option shall remain exercisable following termination of
a Participant’s Continuous Service. Except to the extent an Award Agreement
specifically provides otherwise, an Option shall be exercisable, only to the
extent the Participant was entitled to exercise such Option at the date of
terminating Continuous Service, only until the “Option Termination Date”
determined pursuant to the following table:

Reason for terminating Continuous Service Option Termination Date (i) By the
Company for Cause, or what would have been Cause if the Company had known all of
the relevant facts. Termination of the Participant’s Continuous Service, or when
Cause first existed if earlier. (ii) Disability of the Participant. Within one
year after termination of the Participant’s Continuous Service. (iii) Retirement
of the Participant after age 60 with 5 years or more of Continuous Service.
Within six months after termination of the Participant’s Continuous Service.
(iv) Death of the Participant during Continuous Service or within 90 days
thereafter. Within one year after termination of the Participant’s Continuous
Service. (v) Other than due to Cause or the Participant’s Disability,
Retirement, or Death. Within 90 days after termination of the Participant’s
Continuous Service.

 

Notwithstanding the foregoing, in no event may any Option be exercised after the
expiration of the Option term as set forth in the Award Agreement. To the extent
that a Participant is not entitled to exercise an Option at the date of his or
her termination of Continuous Service, or if the Participant (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified in the Award Agreement or above (as
applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards.

(e)                 Buyout. If a Participant so elects, the Committee may cancel
an Option in exchange for a payment to a Participant in cash, cash equivalents,
new Awards, or Shares, at such time and on such terms and conditions as the
Committee shall have established and communicated to the Participant; provided,
however, that, except in connection with a Change in Control, the per Share
exercise price of any Option cancelled pursuant to this Section 5(e) (as
adjusted pursuant to Section 13 below) shall not be greater than the Fair Market
Value of a Share on such date unless the terms of the cancellation of such
Option are approved by the shareholders of the Company. In addition, but subject
to Section 4(c) above and to any shareholder approval requirement of Applicable
Law, if the Fair Market Value for Shares subject to an Option is more than 33%
below their exercise price for more than 30 consecutive business days, the
Committee may unilaterally terminate and cancel the Option by providing each
affected Participant with either cash or a new Award that has (i) a value equal
to that of the vested portion of the Option being cancelled (with value being
uniformly determined as of the buyout date in accordance with the methodology
that the Company generally uses for financial accounting purposes for its
Awards), (ii) vesting terms not less favorable to the Participant than the
Option being cancelled, and (iii) any other terms and conditions that the
Committee may set forth in the Award Agreement for the new Award; subject,
except in connection with a Change in Control, to shareholder approval of any
Awards or program involving the cancellation of Options in exchange for Option
grants having a lower exercise price.

 

 



(f)                  Special ISO Provisions. The following provisions shall
control any grants of Options that are denominated as ISOs.

(i)                   Grants of ISOs. The Committee may grant ISOs only to
Employees (including officers who are Employees) of the Company or an Affiliate
that is a “parent corporation” or “subsidiary corporation” within the meaning of
Section 424 of the Code. Each Option that is intended to be an ISO must be
designated in the Award Agreement as an ISO, provided that any Option designated
as an ISO will be a Non-ISO to the extent the Option fails to meet the
requirements of Code Section 422. In the case of an ISO, the Committee shall
determine the acceptable methods of payment on the Date of Grant and it shall be
included in the applicable Award Agreement.

(ii)                 Maximum Limit. The number of Shares that are available for
ISO Awards shall not exceed 3,210,133 Shares (as adjusted pursuant to Section 13
of the Plan), and shall be determined, to the extent required under the Code, by
reducing the number of Shares designated in Section 3 of the Plan by the number
of Shares issued pursuant to Awards, provided that any Shares that are subject
to Awards issued under the Plan and forfeited back to the Plan before an
issuance of Shares shall be available for issuance pursuant to future ISO
Awards.

(iii)                $100,000 Limit. To the extent that the aggregate Fair
Market Value of Shares with respect to which Options designated as ISOs first
become exercisable by a Participant in any calendar year (under this Plan and
any other plan of the Company or any Affiliate) exceeds U.S. $100,000, such
excess Options shall be treated as Non-ISOs. For purposes of determining whether
the U.S. $100,000 limit is exceeded, the Fair Market Value of the Shares subject
to an ISO shall be determined as of the Grant Date. In reducing the number of
Options treated as ISOs to meet the U.S. $100,000 limit, the most recently
granted Options shall be reduced first. In the event that Section 422 of the
Code is amended to alter the limitation set forth therein, the limitation of
this paragraph shall be automatically adjusted accordingly.

(iv)               Grants to 10% Holders. In the case of an Incentive Stock
Option granted to an Employee who is a Ten Percent Holder on the Grant Date, the
term of the Incentive Stock Option shall not exceed five years from the Grant
Date, and the exercise price shall be at least 110% of the Fair Market Value of
the underlying Shares on the Grant Date. In the event that Section 422 of the
Code is amended to alter the limitations set forth therein, the limitation of
this paragraph shall be automatically adjusted accordingly.

(v)                 Substitution of Options. Notwithstanding any other
provisions of the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Code Section 424, the
Committee may, in accordance with the provisions of that Section, substitute
ISOs for ISOs under the plan of the acquired company provided (i) the excess of
the aggregate Fair Market Value of the Shares subject to an ISO immediately
after the substitution over the aggregate exercise price of such shares is not
more than the similar excess immediately before such substitution, and (ii) the
new ISO does not give additional benefits to the Participant, including any
extension of the exercise period.

(vi)               Notice of Disqualifying Dispositions. By executing an ISO
Award Agreement, each Participant agrees to notify the Company in writing
immediately after the Participant sells, transfers or otherwise disposes of any
Shares acquired through exercise of the ISO, if such disposition occurs within
the earlier of (i) two years of the Grant Date, or (ii) one year after the
exercise of the ISO being exercised. Each Participant further agrees to provide
any information about a disposition of Shares as may be requested by the Company
to assist it in complying with any applicable tax laws.

 

 



6.                   SARs.

(a)                 Grants. The Committee may grant SARs to Eligible Persons
pursuant to Award Agreements setting forth terms and conditions that are not
inconsistent with the Plan; provided that:

(i)                   the exercise price for the Shares subject to each SAR
shall not be less than 100% of the Fair Market Value of the underlying Shares on
the Grant Date;

(ii)                 no SAR shall be exercisable for a term ending more than ten
years after its Grant Date; and

(iii)                each SAR shall, except to the extent a SAR Award Agreement
provides otherwise, be subject to the provisions of Section 5(d) relating to the
effect of a termination of Participant’s Continuous Service and Section 5(e)
relating to buyouts, in each case with “SAR” being substituted for “Option.”

(b)                 Settlement. Subject to Section 14 below, a SAR shall entitle
the Participant, upon exercise of the SAR, to receive Shares having a Fair
Market Value on the date of exercise equal to the product of the number of
Shares as to which the SAR is being exercised, and the excess of (i) the Fair
Market Value, on such date, of the Shares covered by the exercised SAR, over
(ii) an exercise price designated in the SAR Award Agreement. Notwithstanding
the foregoing, a SAR Award Agreement may limit the total settlement value that
the Participant will be entitled to receive upon the SAR’s exercise, and may
provide for settlement either in cash or in any combination of cash or Shares
that the Committee may authorize pursuant to an Award Agreement. An Award
Agreement for a SAR may provide that, if, on the date upon which such SAR or any
portion thereof is to expire, the Fair Market Value exceeds the per Share
exercise price of such SAR and if such SAR or portion thereof that will expire
is otherwise exercisable, the SAR shall be automatically exercised and settled
pursuant to this Section 6(b).

(c)                 SARs related to Options. The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option and have an exercise price not less than the
exercise price of the related Option. A SAR related to an Option shall entitle
the Participant who holds the related Option, upon exercise of the SAR and
surrender of the related Option, or portion thereof, to the extent the SAR and
related Option each were previously unexercised, to receive payment of an amount
determined pursuant to Section 6(b) above. Any SAR granted in tandem with an ISO
will contain such terms as may be required to comply with the provisions of Code
Section 422.

7.                   Restricted Shares, RSUs, and Unrestricted Share Awards.

(a)                 Grant. The Committee may grant Restricted Share, RSU, or
Unrestricted Share Awards to Eligible Persons, in all cases pursuant to Award
Agreements setting forth terms and conditions that are not inconsistent with the
Plan. The Committee shall establish as to each Restricted Share or RSU Award the
number of Shares deliverable or subject to the Award (which number may be
determined by a written formula), and the period or periods of time (the
“Restriction Period”) at the end of which all or some restrictions specified in
the Award Agreement shall lapse and the Participant shall receive unrestricted
Shares (or cash to the extent provided in the Award Agreement) in settlement of
the Award. Such restrictions may include, without limitation, restrictions
concerning voting rights and transferability and such restrictions may lapse
separately or in combination at such times and pursuant to such circumstances or
based on such criteria as selected by the Committee, including, without
limitation, criteria based on the Participant’s duration of employment,
directorship or consultancy with the Company, individual, group, or divisional
performance criteria, Company performance, or other criteria selection by the
Committee. The Committee may make Restricted Share and RSU Awards with or
without the requirement for payment of cash or other consideration. In addition,
the Committee may grant Awards hereunder in the form of Unrestricted Shares
which shall vest in full upon the Grant Date or such other date as the Committee
may determine or which the Committee may issue pursuant to any program under
which one or more Eligible Persons (selected by the Committee in its sole
discretion) elect to pay for such Shares or to receive Unrestricted Shares in
lieu of cash bonuses that would otherwise be paid.

 

 



(b)                 Vesting and Forfeiture. The Committee shall set forth in an
Award Agreement granting Restricted Shares or RSUs, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to RSUs will become vested and non-forfeitable. Except as set forth in
the applicable Award Agreement or the Committee otherwise determines, upon
termination of a Participant’s Continuous Service for any reason, the
Participant shall forfeit his or her Restricted Shares and RSUs to the extent
the Participant’s interest therein has not vested on or before such termination
date; provided that if a Participant purchases Restricted Shares and forfeits
them for any reason, the Company shall return the purchase price to the
Participant to the extent either set forth in an Award Agreement or required by
Applicable Laws.

(c)                 Certificates for Restricted Shares. Unless otherwise
provided in an Award Agreement, the Company shall hold certificates representing
Restricted Shares and dividends (whether in Shares or cash) that accrue with
respect to them until the restrictions lapse, and the Participant shall provide
the Company with appropriate stock powers endorsed in blank. The Participant’s
failure to provide such stock powers within ten days after a written request
from the Company shall entitle the Committee to unilaterally declare a
forfeiture of all or some of the Participant’s Restricted Shares.

(d)                 Issuance of Shares upon Vesting. As soon as practicable
after vesting of a Participant’s Restricted Shares (or of the right to receive
Shares underlying RSUs), the Company shall deliver to the Participant, free from
vesting restrictions, one Share for each surrendered and vested Restricted Share
(or deliver one Share free of the vesting restriction for each vested RSU),
unless an Award Agreement provides otherwise and subject to Section 10 below
regarding Withholding Taxes. No fractional Shares shall be distributed, and cash
shall be paid in lieu thereof.

(e)                 Dividends Payable on Vesting. Whenever Shares are
deliverable to a Participant (or duly-authorized transferee) pursuant to
Section 7(d) above as a result of the vesting of a Restricted Share or RSU
Award, the Participant or his or her duly authorized transferee shall also be
entitled to receive, with respect to each Share then vesting, a number of Shares
equal to the sum of –

(i)                   any per-Share dividends which were declared and paid in
Shares to the Company’s shareholders of record between the Grant Date and the
date Shares are delivered to the Participant pursuant to the particular vesting
event for the Award; and

(ii)                 the Shares that the Participant could have purchased at
their Fair Market Value on the payment date of any cash dividends if the
Participant had received such cash dividends with respect to each Restricted
Share, or Share subject to an RSU, between the Grant Date and the date Shares
are delivered to the Participant pursuant to the particular vesting event for
the Award.

(f)                  Deferral Elections for RSUs. To the extent specifically
provided in an Award Agreement, a Participant may irrevocably elect, in
accordance with Section 8 below, to defer the receipt of all or a percentage of
the Shares that would otherwise be transferred to the Participant upon the
vesting of an RSU Award. If the Participant makes this election: (i) the Company
shall credit the Shares subject to the election, and any associated dividends,
to a DSU account established pursuant to Section 8 below on the date such Shares
and any associated dividends would otherwise have been delivered to the
Participant pursuant to Sections 7(d) and 7(e) above, and (ii) any vesting that
would have occurred within the 12-month period following the date of the
Participant’s election shall occur on the 12-month anniversary of such election,
provided that vesting may occur immediately upon the Participant’s death or
Disability if so provided in the Award Agreement.

(g)                 Section 83(b) Elections. To the extent expressly permitted
by an Award Agreement or the Committee, a Participant may make an election under
Code Section 83(b) (the “Section 83(b) Election”) with respect to Restricted
Shares. A Participant who has received RSUs may, within ten days after receiving
the RSU Award, provide the Committee with a written notice of his or her desire
to make Section 83(b) Election with respect to the Shares subject to such RSUs.
The Committee may in its discretion convert the Participant’s RSUs into
Restricted Shares, on a one-for-one basis, in full satisfaction of the
Participant’s RSU Award. The Participant may then make a Section 83(b) Election
with respect to those Restricted Shares; provided that the Participant’s
Section 83(b) Election will be invalid if not filed with the Company and the
appropriate U.S. tax authorities within 30 days after the Grant Date of the RSUs
replaced by the Restricted Shares.

 

 



8.                   DSUs.

(a)                 Grants of DSUs. The Committee may make DSU awards to any
Eligible Persons pursuant to Award Agreements, regardless of whether or not
there is a deferral of compensation, and may permit select Eligible Persons to
irrevocably elect, on a form provided by and acceptable to the Committee (the
“Election Form”), to forego the receipt of cash or other compensation (including
the Shares deliverable pursuant to any RSU Award) and in lieu thereof to have
the Company credit to an internal Plan account a number of DSUs having a Fair
Market Value equal to the Shares and other compensation deferred. These credits
will be made at the end of each calendar quarter (or other period determined by
the Committee) during which compensation is deferred. Unless the Company sends
an Eligible Person a written notice rejecting an Election Form within five
business days after the Company receives it, an Election Form shall take effect
on the first day of the next calendar year (or on the first day of the next
calendar month in the case of an initial election within 30 days after a
Participant becomes first eligible to defer hereunder) after its delivery to the
Company. Notwithstanding the foregoing sentence, a Participant’s Election Form
will be ineffective with respect to any compensation that the Participant earns
before the date on which the Election Form takes effect. For any Participant who
is subject to U.S. income taxation, the Committee shall only authorize deferral
elections pursuant to Section 8: (i) under written procedures, and using written
election forms, that satisfy the requirements of Code Section 409A, and
(ii) shall only be made by Eligible Persons who are Directors, Consultants, or
members of a select group of management or highly compensated Employees (within
the meaning of the Code).

(b)                 Vesting. Unless an Award Agreement expressly provides
otherwise, each Participant shall be 100% vested at all times in any Shares
subject to DSUs.

(c)                 Issuances of Shares. Unless an Award Agreement or the
Committee expressly provides otherwise, the Company shall settle a Participant’s
DSU Award, by delivering one Share for each DSU, in five substantially equal
annual installments that are issued before the last day of each of the five
calendar years that end after the date on which the Participant’s Continuous
Service ends for any reason, subject to –

(i)                   the Participant’s right to elect a different form of
distribution, only on a form provided by and acceptable to the Committee, that
permits the Participant to select any combination of a lump sum and annual
installments that are triggered by, and completed within ten years following,
the last day of the Participant’s Continuous Service; and

(ii)                 the Company’s acceptance of the Participant’s distribution
election form executed at the time the Participant elects to defer the receipt
of Shares or other compensation pursuant to Section 8(a), provided that the
Participant may change a distribution election through any subsequent election
that (I) the Participant delivers to the Company at least one year before the
date on which distributions are otherwise scheduled to commence pursuant to the
Participant’s initial distribution election, and (II) defers the commencement of
distributions by at least five years from the originally scheduled distribution
commencement date.

Fractional shares shall not be issued, and instead shall be paid out in cash.

(d)                 Dividends. Unless otherwise provided in an Award Agreement,
whenever Shares are issued to a Participant pursuant to Section 9(c) above, the
Participant shall also be entitled to receive, with respect to each Share
issued, a number of Shares determined in a manner consistent with Section 7(e)
above (but by reference to the period from the Grant Date of the DSU to its
settlement through the issuance of Shares to the Participant).

(e)                 Emergency Withdrawals. In the event that a Participant
suffers an unforeseeable emergency within the contemplation of this Section, the
Participant may apply to the Committee for an immediate distribution of all or a
portion of the Participant’s DSUs. The unforeseeable emergency must result from
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, casualty loss of the
Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant. The Committee shall, in its
sole and absolute discretion, determine whether a Participant has a qualifying
unforeseeable emergency, may require independent verification of the emergency,
and may determine whether or not to provide the Participant with cash or Shares.
The amount of any distribution hereunder shall be limited to the amount
necessary to relieve the Participant’s unforeseeable emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution.
The number of Shares subject to the Participant’s DSU Award shall be reduced by
any Shares distributed to the Participant and by a number of Shares having a
Fair Market Value on the date of the distribution equal to any cash paid to the
Participant pursuant to this Section. For all DSUs granted to Participants who
are U.S. taxpayers, the term “unforeseeable emergency” shall be interpreted in
accordance with Section 409A of the Code, and the term “dependent” shall be
interpreted in accordance with Section 152(a) of the Code.

 

 



(f)                  Unsecured Rights to Deferred Compensation. A Participant’s
right to DSUs shall at all times constitute an unsecured promise of the Company
to pay benefits as they come due. The right of the Participant (or the
Participant’s duly-authorized transferee) to receive benefits hereunder shall be
solely an unsecured claim against the general assets of the Company. Neither the
Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, Shares, or other funds of the
Company.

(g)                 Termination of Service. For purposes of Section 8 of the
Plan, a Participant’s “Continuous Service” shall only end when the Participant
incurs a “separation from service” within the meaning of Treasury Regulations
§1.409A-1(h). A Participant shall be considered to have experienced a
termination of Continuous Service when the facts and circumstances indicate that
either (i) no further services will be performed for the Company or any
Affiliate after a certain date, or (ii) that the level of bona fide services the
Participant will perform after such date (whether as an Employee, Director, or
Consultant) are reasonably expected to permanently decrease to no more than 25%
of the average level of bona fide services performed by such Participant
(whether as an Employee, Director, or Consultant) over the immediately preceding
36-month period (or full period of services to the Company and its Affiliates if
the Participant has been providing such services for less than 36 months).

9.                   Performance Awards.

(a)                 Performance Awards. Subject to the limitations set forth in
paragraph (b) hereof, the Committee may in its discretion grant Performance
Awards, including Performance Units, to any Eligible Person that (i) have
substantially the same financial benefits and other terms and conditions as
Options, SARs, RSUs, or DSUs, and/or (ii) are settled only in cash. A
Performance Award is an Award which is based on the achievement of specific
goals with respect to the Company or any Affiliate or the individual performance
of the Participant, or any combination thereof, over a specified period of time.
All Performance Awards shall be made pursuant to Award Agreements setting forth
terms and conditions that are not inconsistent with the Plan.

(b)                 Deferral Elections. At any time prior to the date that is
both at least six months before the close of a Performance Period (or shorter or
longer period that the Committee selects) with respect to a Performance Award
and at which time vesting or payment is substantially uncertain to occur, the
Committee may permit a Participant who is a member of a select group of
management or highly compensated employees to irrevocably elect, on a form
provided by and acceptable to the Committee, to defer the receipt of all or a
percentage of the cash or Shares that would otherwise be transferred to the
Participant upon the vesting of such Award. If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends, shall be credited to an account established pursuant to
Section 8 hereof on the date such cash or Shares would otherwise have been
released or issued to the Participant pursuant to this Section.

(c)                 Performance Compensation Awards. Subject to the limitations
set forth in Section 9 and in this Appendix II.F., the Committee may, at the
time of grant of a Performance Unit, designate such Award as a “Performance
Compensation Award” (payable in cash or Shares) in order that such Award
constitutes “qualified performance-based compensation” under Code
Section 162(m), in which event the Committee shall have the power to grant such
Performance Compensation Award upon terms and conditions that qualify it as
“qualified performance-based compensation” within the meaning of U.S. Code
Section 162(m). With respect to each such Performance Compensation Award, the
Committee shall establish, in writing within the time required under Code
Section 162(m), a “Performance Period ,” “Performance Measure(s)”, and
“Performance Formula(e)” (each such term being defined below). A Participant
shall be eligible to receive payment in respect of a Performance Compensation
Award only to the extent that the Performance Measure(s) for such Award is
achieved and the Performance Formula(e) as applied against such Performance
Measure(s) determines that all or some portion of such Participant’s Award has
been earned for the Performance Period. As soon as practicable after the close
of each Performance Period, the Committee shall review and certify in writing
whether, and to what extent, the Performance Measure(s) for the Performance
Period have been achieved and, if so, determine and certify in writing the
amount of the Performance Compensation Award to be paid to the Participant and,
in so doing, may use negative discretion to decrease, but not increase, the
amount of the Award otherwise payable to the Participant based upon such
performance.

 

 



(d)                 Limitations on Awards. The maximum Performance Award and the
maximum Performance Compensation Award that any one Participant may earn in any
one Performance Period shall not together exceed the limitation set forth in
Section 4(b) of the Plan for Shares subject to Awards (or, for Performance Units
to be settled in cash, U.S. $6,000,000).

(e)                 Definitions.

(i)                   “Performance Formula” means, for a Performance Period, one
or more objective formulas or standards established by the Committee for
purposes of determining whether or the extent to which an Award has been earned
based on the level of performance attained or to be attained with respect to one
or more Performance Measure(s). Performance Formulae may vary from Performance
Period to Performance Period and from Participant to Participant and may be
established on a stand-alone basis, in tandem or in the alternative.

(ii)                 “Performance Measure” means one or more of the following
selected by the Committee to measure Company, Affiliate, and/or business unit
performance for a Performance Period, whether in absolute or relative terms
(including, without limitation, terms relative to a peer group or index):

cash flow (before or after dividends) earnings per share (including, without
limitation, earnings before interest, taxes, depreciation and amortization)
stock price return on equity stockholder return or total stockholder return
return on capital (including without limitation return on total capital or
return on invested capital) return on investment return on assets or net assets
market capitalization economic value added debt leverage (debt to capital)
Revenue sales or net sales Backlog income, pre-tax income or net income
operating income or pre-tax profit operating profit, net operating profit or
economic profit gross margin, operating margin or profit margin return on
operating revenue or return on operating assets cash from operations operating
ratio operating revenue market share improvement general and administrative
expenses customer service new production introductions product line enhancements
strategic mergers or acquisitions working capital Research licensing Litigation
human resources information services sales of assets of Affiliates or business
units  

 

Each such measure shall be, to the extent applicable, determined in accordance
with generally accepted accounting principles as consistently applied by the
Company (or such other standard applied by the Committee) and, if so determined
by the Committee, and in the case of a Performance Compensation Award, to the
extent permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles. Performance Measures may vary from Performance
Period to Performance Period and from Participant to Participant, and may be
established on a stand-alone basis, in tandem or in the alternative.

 

 





(iii)                “Performance Period” means one or more periods of time (of
not less than one fiscal year of the Company), as the Committee may designate,
over which the attainment of one or more Performance Measure(s) will be measured
for the purpose of determining a Participant’s rights in respect of an Award.

10.                Taxes; Withholding.

(a)                 General. As a condition to the issuance or distribution of
Shares pursuant to the Plan, the Participant (or in the case of the
Participant’s death, the person who succeeds to the Participant’s rights) shall
make such arrangements as the Company may require for the satisfaction of any
applicable federal, state, local or foreign withholding tax obligations that may
arise in connection with the Award and the issuance of Shares. The Company shall
not be required to issue any Shares until such obligations are satisfied. If the
Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Committee shall not allow Shares
to be withheld in an amount that exceeds the minimum statutory withholding rates
for applicable tax purposes, including payroll taxes.

(b)                 Surrender of Shares. If permitted by the terms of an Award
Agreement or the Committee, in its discretion, a Participant may satisfy the
minimum statutory tax withholding and employment tax obligations associated with
an Award by surrendering Shares to the Company (including Shares that would
otherwise be issued pursuant to the Award) that have a Fair Market Value
determined as of the date that the amount of tax to be withheld is to be
determined under Applicable Law.

(c)                 Income Taxes and Deferred Compensation. Participants are
solely responsible and liable for the satisfaction of any federal state,
province, or local taxes that may arise in connection with Awards (including,
for Participants subject to taxation in the United States, any taxes arising
under Section 409A of the Code, except to the extent otherwise specifically
provided in a written agreement with the Company). Neither the Company nor any
of its employees, officers, directors, or service providers shall have any
obligation whatsoever to pay such taxes, to prevent Participants from incurring
them, or to mitigate or protect Participants from any such tax liabilities. In
the absence of any other arrangement, an Employee shall be deemed to have
directed the Company to withhold or collect from his or her cash compensation an
amount sufficient to satisfy such tax obligations from the next payroll payment
or payments otherwise payable after the date of the exercise of an Award.

To the extent that the committee determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan to
the contrary, in the event that following the effective date of the committee
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Effective Date), the Committee may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

The Plan is intended to be an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award Agreement shall give the Participant
any rights that are greater than those of a general creditor of the Company or
any Affiliate of the Company.

 

 

11.                Non-Transferability of Awards.

(a)                 General. Except as set forth in this Section 11, Awards may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution. The
designation of a death beneficiary by a Participant will not constitute a
transfer. An Award may be exercised, during the lifetime of the holder of an
Award, only by such holder, the duly-authorized legal representative of a
Participant who is Disabled, or a transferee permitted by this Section 11.

(b)                 Limited Transferability Rights. Notwithstanding anything
else in this Section 11, the Committee may in its discretion provide that an
Award may be transferred, on such terms and conditions as the Committee deems
appropriate, either (i) by instrument to the Participant’s “Immediate Family”
(as defined below), (ii) by instrument to an inter vivos or testamentary trust
(or other entity) in which the Award is to be passed to the Participant’s
designated beneficiaries, or (iii) by gift to charitable institutions. Any
transferee of the Participant’s rights shall succeed and be subject to all of
the terms of this Award Agreement and the Plan. “Immediate Family” means any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, and shall include adoptive
relationships.

(c)                 Death. In the event of the death of a Participant, any
outstanding Awards issued to the Participant shall automatically be transferred
to the Participant’s Beneficiary (or, if no Beneficiary is designated or
surviving, to the person or persons to whom the Participant’s rights under the
Award pass by will or the laws of descent and distribution).

12.                Modification of Awards and Substitution of Options. Within
the limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised (including without limitation
permitting an Option or SAR to be exercised in full without regard to the
installment or vesting provisions of the applicable Award Agreement or whether
the Option or SAR is at the time exercisable, to the extent it has not
previously been exercised), to accelerate the vesting of any Award, to extend or
renew outstanding Awards, to accept the cancellation of outstanding Awards to
the extent not previously exercised, or to make any other changes that would be
allowed under the Plan for a new Award. However, except in connection with a
Change in Control or as approved by the shareholders of the Company, the
Committee may not cancel an outstanding Option or SAR whose exercise price per
Share is greater than Fair Market Value at the time of cancellation for the
purpose of reissuing the Option or SAR to the Participant at a lower exercise
price, granting a replacement award of a different type, or exchanging the Award
for a cash payment, or otherwise allow for a “repricing” of Options or SARs
within the meaning of federal securities laws applicable to proxy statement
disclosures. Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect a Participant’s rights
thereunder unless either (i) the Participant provides written consent, or
(ii) before a Change in Control, the Committee determines in good faith that the
modification is not materially adverse to the Participant.

13.                Change in Capital Structure; Change in Control; Etc.

(a)                 Changes in Capitalization. In the event of a Share dividend,
Share split, or combination of Shares, Share exchange, recapitalization, merger
in which the Company is the surviving corporation, spin-off or split-off of an
Affiliate, extraordinary cash dividend or other change in the Company’s capital
stock (including, but not limited to, the creation or issuance to shareholders
generally of rights, options or warrants for the purchase of capital stock of
the Company), the number and kind of Shares or securities of the Company to be
subject to the Plan and to Awards then outstanding or to be granted, any and all
maximum limits on the number of Shares that may be delivered under the Plan, any
exercise price for Awards, and other relevant provisions shall be equitably
adjusted by the Committee.

(b)                 Change in Control. In the event of a Change in Control but
subject to the terms of any Award Agreements or any employment or other similar
agreement between the Company or any of its Affiliates and a Participant then in
effect, each outstanding Award shall be assumed or a substantially equivalent
award shall be substituted by the surviving or successor corporation or a parent
or subsidiary of such surviving or successor corporation (the “Successor
Corporation”) upon the consummation of the transaction; provided, however, that
to the extent outstanding Awards are neither being assumed nor replaced with
substantially equivalent Awards by the Successor Corporation, the Committee may
in its sole and absolute discretion and authority, without obtaining the
approval or consent of the Company’s shareholders or any Participant with
respect to his or her outstanding Awards, take one or more of the following
actions (with respect to any or all of the Awards, and with discretion to
differentiate between individual Participants and Awards for any reason):

 

 





(i)                   accelerate the vesting of Awards so that Awards shall vest
(and, to the extent applicable, become exercisable) as to the Shares that
otherwise would have been unvested and provide that repurchase rights of the
Company with respect to Shares issued pursuant to an Award shall lapse as to the
Shares subject to such repurchase right;

(ii)                 arrange or otherwise provide for the payment of cash or
other consideration to Participants in exchange for the satisfaction and
cancellation of outstanding Awards (with the Committee determining the amount
payable to each Participant based on the Fair Market Value, on the date of the
Change in Control, of the Award being cancelled, based on any reasonable
valuation method selected by the Committee); or

(iii)                terminate all or some Awards upon the consummation of the
transaction, provided that the Committee shall provide for vesting of such
Awards in full as of a date immediately prior to consummation of the Change in
Control. To the extent that an Award is not exercised prior to consummation of a
transaction in which the Award is not being assumed or substituted, such Award
shall terminate upon such consummation.

Notwithstanding the above and unless otherwise provided in an Award Agreement or
in any employment or other similar agreement between the Company or any of its
Affiliates and a Participant then in effect, in the event a Participant is
Involuntarily Terminated on or within 12 months (or other period either set
forth in an Award Agreement) following a Change in Control, then any Award that
is assumed or substituted pursuant to this Section 13(b) shall accelerate and
become fully vested (and become exercisable in full in the case of Options and
SARs), and any repurchase right applicable to any Shares shall lapse in full,
unless an Award Agreement provides for a more restrictive acceleration or
vesting schedule or more restrictive limitations on the lapse of repurchase
rights or otherwise places additional restrictions, limitations and conditions
on an Award. The acceleration of vesting and lapse of repurchase rights provided
for in the previous sentence shall occur immediately prior to the effective date
of the Participant’s Involuntary Termination, unless an Award Agreement provides
otherwise.

(c)                 Dissolution or Liquidation. In the event of the dissolution
or liquidation of the Company other than as part of a Change in Control, each
Award will terminate immediately prior to the consummation of such action,
subject to the ability of the Committee to exercise any discretion authorized in
the case of a Change in Control.

14.                Laws and Regulations.

(a)                 General Rules. This Plan, the grant of Awards, the exercise
of Options and SARs, and the obligations of the Company hereunder (including
those to pay cash or to deliver, sell or accept the surrender of any of its
Shares or other securities) shall be subject to all Applicable Laws. In the
event that any Shares are not registered under any Applicable Law prior to the
required delivery of them pursuant to Awards, the Company may require, as a
condition to their issuance or delivery, that the persons to whom the Shares are
to be issued or delivered make any written representations and warranties (such
as that such Shares are being acquired by the Participant for investment for the
Participant’s own account and not with a view to, for resale in connection with,
or with an intent of participating directly or indirectly in, any distribution
of such Shares) that the Committee may reasonably require, and the Committee may
in its sole discretion include a legend to such effect on the certificates
representing any Shares issued or delivered pursuant to the Plan.

(b)                 Black-out Periods. Notwithstanding any contrary terms within
the Plan or any Award Agreement, the Committee shall have the absolute
discretion to impose a “blackout” period on the exercise of any Option or SAR,
as well as the settlement of any Award, with respect to any or all Participants
(including those whose Continuous Service has ended) to the extent that the
Committee determines that doing so is either desirable or required in order to
comply with applicable securities laws, provided that, if any blackout period
occurs, the term of any Option or SAR shall not expire until the earlier of
(i) 30 days after the blackout period ends or (ii) the Option’s or SAR’s
expiration date but only if within 30 days thereafter the Company makes a cash
payment to each affected Participant in an amount equal to the value of the
Option or SAR (as determined by the Committee) immediately before its expiration
to the extent then vested and exercisable.

 

 



(c)                 No Shareholder Rights. Neither a Participant nor any
transferee of a Participant shall have any rights as a shareholder of the
Company with respect to any Shares underlying any Award until the date of
issuance of a share certificate to a Participant or a transferee of a
Participant for such Shares in accordance with the Company’s governing
instruments and Applicable Law. Prior to the issuance of Shares pursuant to an
Award, a Participant shall not have the right to vote or to receive dividends or
any other rights as a shareholder with respect to the Shares underlying the
Award, notwithstanding its exercise in the case of Options and SARs. No
adjustment will be made for a dividend or other right that is determined based
on a record date prior to the date the stock certificate is issued, except as
otherwise specifically provided for in this Plan.

(d)                 Local Law Adjustments and Sub-plans. To facilitate the
making of any grant of an Award under this Plan, the Committee may adopt rules
and provide for such special terms for Awards to Participants who are located
within the United States, foreign nationals, or who are employed by the Company
or any Affiliate outside of the United States of America as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Without limiting the foregoing, the Company is specifically
authorized to adopt rules and procedures regarding the conversion of local
currency, taxes, withholding procedures and handling of stock certificates which
vary with the customs and requirements of particular countries. The Company may
adopt sub-plans and establish escrow accounts and trusts, and settle Awards in
cash in lieu of shares, as may be appropriate, required or applicable to
particular locations and countries.

15.                Termination, Rescission and Recapture of Awards.

(a)                 Each Award under the Plan is intended to align the
Participant’s long-term interests with those of the Company. Accordingly, to the
extent expressly provided in an Award Agreement, the Company may terminate any
outstanding, unexercised, unexpired, unpaid, or deferred Awards (“Termination”),
rescind any exercise, payment or delivery pursuant to the Award (“Rescission”),
or recapture any Shares (whether restricted or unrestricted) or proceeds from
the Participant’s sale of Shares issued pursuant to an Award (“Recapture”), if
the Participant, during his or her Continuous Service or within one year after
the termination of his or her Continuous Service, engages in activity which:
(i) constitutes a material breach of the terms of any applicable patent,
proprietary information, confidentiality, non-disclosure, intellectual property,
secrecy or other similar agreement between the Participant and the Company or
any of its Affiliates; (ii) constitutes the breach of the terms of any
non-solicitation, non-competition or similar agreement between the Participant
and the Company or any of its Affiliates; or (iii) is materially prejudicial to
the interests of the Company and constitutes a breach of a fiduciary duty to the
Company or its Affiliates.

(b)                 Within ten days after receiving notice from the Company of
any such activity described in subclauses (i), (ii) or (iii) in Section 15(a)
above, the Participant shall deliver to the Company the Shares acquired pursuant
to the Award, or, if Participant has sold the Shares, the gain realized, or
payment received as a result of the rescinded exercise, payment, or delivery;
provided, that if the Participant returns Shares that the Participant purchased
pursuant to the exercise of an Option (or the gains realized from the sale of
such Shares), the Company shall promptly refund the exercise price, without
interest, that the Participant paid for the Shares. Any payment by the
Participant to the Company pursuant to this Section shall be made either in cash
or by returning to the Company the number of Shares that the Participant
received in connection with the rescinded exercise, payment, or delivery.

(c)                 Notwithstanding the foregoing provisions of this Section 15,
the Company has sole and absolute discretion not to require Termination,
Rescission and/or Recapture, and its determination not to require Termination,
Rescission and/or Recapture with respect to any particular act by a particular
Participant or particular Award shall not in any way reduce or eliminate the
Company’s authority to require Termination, Rescission and/or Recapture with
respect to any other act or Participant or Award. Nothing in this Section shall
be construed to impose obligations on the Participant to refrain from engaging
in lawful competition with the Company after the termination of employment that
does not violate subclauses (i), (ii) or (iii) of Section 15(a) above.

 

 

(d)                 All administrative and discretionary authority given to the
Company under this Section shall be exercised by such person or committee
(including without limitation the Committee) as the Committee may designate from
time to time.

(e)                 If any provision within this Section 15 is determined to be
unenforceable or invalid under any Applicable Law, such provision will be
applied to the maximum extent permitted by Applicable Law, and shall
automatically be deemed amended in a manner consistent with its objectives and
any limitations required under Applicable Law. Notwithstanding the foregoing,
but subject to any contrary terms expressly set forth in any Award Agreement,
this Section 15 shall not be applicable to any Participant from and after his or
her termination of Continuous Service after a Change in Control.

16.                Recoupment of Awards. To the extent expressly provided in an
Award Agreement, and to the extent permitted by Applicable Law, the Committee
may in its sole and absolute discretion, without obtaining the approval or
consent of the Company’s shareholders or of any Participant, require that a
Participant reimburse the Company for all or any portion of any Awards granted
to him or her under this Plan (“Reimbursement”), or the Committee may require
the Termination or Rescission of, or the Recapture associated with, any Award,
if and to the extent—

(a)                 the granting, vesting, or payment of such Award (or portion
thereof) was predicated upon the achievement of certain financial results;

(b)                 in the Committee’s view the Participant engaged in fraud or
misconduct that caused a calculation that later proves to be materially
inaccurate or partially caused the need for a material financial restatement by
the Company or any Affiliate; and

(c)                 a lower granting, vesting, or payment of such Award would
have occurred based upon the conduct described in clause (b) of this Section.

In each instance, the Committee may, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant.

17.                Administration of the Plan. The Committee shall administer
the Plan in accordance with its terms, provided that the Board may act in lieu
of the Committee on any matter. The Committee shall hold meetings at such times
and places as it may determine and shall make such rules and regulations for the
conduct of its business as it deems advisable. In the absence of a duly
appointed Committee, the Board shall function as the Committee for all purposes
of the Plan.

(a)                 Committee Composition. The Board shall appoint the members
of the Committee. If and to the extent permitted by Applicable Law, the
Committee may authorize one or more executive officers to make Awards to
Eligible Persons other than themselves. The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without Cause, and fill vacancies on the Committee however caused.

(b)                 Powers of the Committee. Subject to the provisions of the
Plan, the Committee shall have the authority, in its sole discretion:

(i)                   to grant Awards and to determine Eligible Persons to whom
Awards shall be granted from time to time, and the number of Shares, units, or
dollars to be covered by each Award;

(ii)                 to determine, from time to time, the Fair Market Value of
Shares;

(iii)                to determine, and to set forth in Award Agreements, the
terms and conditions of all Awards, including any applicable exercise or
purchase price, the installments and conditions under which an Award shall
become vested (which may be based on performance), terminated, expired,
cancelled, or replaced, and the circumstances for vesting acceleration or waiver
of forfeiture restrictions, and other restrictions and limitations;

 

 

(iv)               to approve the forms of Award Agreements and all other
documents, notices and certificates in connection therewith which need not be
identical either as to type of Award or among Participants;

(v)                 to construe and interpret the terms of the Plan and any
Award Agreement, to determine the meaning of their terms, and to prescribe,
amend, and rescind rules and procedures relating to the Plan and its
administration;

(vi)               to the extent consistent with the purposes of the Plan and
without amending the Plan, to modify, to cancel, or to waive the Company’s
rights with respect to any Awards, to adjust or to modify Award Agreements for
changes in Applicable Law, and to recognize differences in foreign law, tax
policies, or customs;

(vii)              in the event that the Company establishes for itself, or uses
the services of a third party to establish, an automated system for the
documentation, granting, settlement, or exercise of Award, such as a system
using an internet website or interactive voice response, to implement paperless
documentation, granting, settlement, or exercise of Awards by a Participant may
be permitted through the use of such an automated system; and

(viii)            to make all interpretations and to take all other actions that
the Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Directors
or Employees.

(c)                 Action by Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by an officer or other employee of the Company or any
Affiliate, the Company’s independent certified public accounts, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

(d)                 Deference to Committee Determinations. The Committee shall
have the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements. The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion thereafter.
The Committee’s interpretation and construction of any provision of the Plan, or
of any Award or Award Agreement, and all determination the Committee makes
pursuant to the Plan shall be final, binding, and conclusive. The validity of
any such interpretation, construction, decision or finding of fact shall not be
given de novo review if challenged in court, by arbitration, or in any other
forum, and shall be upheld unless clearly made in bad faith or materially
affected by fraud.

(e)                 No Liability; Indemnification. Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to administering or
interpreting the Plan, any Award or any Award Agreement on behalf of the
Company. The Company and its Affiliates shall pay or reimburse any member of the
Committee, as well as any Director, Employee, or Consultant who in good faith
takes action on behalf of the Plan, for all expenses incurred with respect to
the Plan, and to the full extent allowable under Applicable Law shall indemnify
each and every one of them for any claims, liabilities, and costs (including
reasonable attorney’s fees) arising out of their good faith performance of
duties on behalf of the Plan. The Company and its Affiliates may, but shall not
be required to, obtain liability insurance for this purpose.

18.                Governing Law. The terms of this Plan shall be governed by
the laws of the State of Delaware, without regard to its conflicts of law rules.

19.                Plan Termination or Amendment.

If not sooner terminated by the Board, this Plan shall terminate at the close of
business on the date ten years after its effective date as determined under
Section 1(a) above. No Awards shall be made under the Plan after its
termination. The Board may amend or terminate the Plan as it shall deem
advisable; provided that no change shall be made that increases the total number
of Shares reserved for issuance pursuant to Awards granted under the Plan
(except pursuant to Section 13 above) unless such change is authorized by the
shareholders of the Company. A termination or amendment of the Plan shall not,
without the consent of the Participant, adversely and materially affect a
Participant’s rights under an Award previously granted to him or her.
Notwithstanding the foregoing, the Committee may amend the Plan to comply with
changes in tax or securities laws or regulations, or in the interpretation
thereof. Furthermore, the Board may not amend the Plan without shareholder
approval to allow for either (i) a “repricing” within the meaning of federal
securities laws applicable to proxy statement disclosures, except a repricing in
connection with a Change in Control or which is otherwise approved by the
shareholders, or (ii) the cancellation of an outstanding Option or SAR whose
exercise price is greater than Fair Market Value at the time of cancellation for
the purpose of reissuing the Option or SAR to the Participant at a lower
exercise price, granting a replacement award of a different type or in exchange
for a cash payment, except a cancellation and reissuance, grant of a replacement
award or cash payment in connection with a Change in Control.

 

 

20.                Relationship to other Benefits. No payment pursuant to the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Affiliate except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

21.                Expenses. The expenses of administering the Plan shall be
borne by the Company and its Affiliates.

 

 

 

GREAT AMERICAN GROUP, INC.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

 

 

________________________

 

Appendix I: Definitions



________________________

 

 

As used in the Plan, the following terms have the meanings indicated when they
begin with initial capital letters within the Plan:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under any applicable laws of the United States,
any other country, and any provincial, state, or local subdivision, any
applicable stock exchange or automated quotation system rules or regulations, as
such laws, rules, regulations and requirements shall be in place from time to
time.

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, a SAR, a Restricted Share, a RSU, an Unrestricted Share, a
DSU, or a Performance Award, or any combination thereof, whether alternative or
cumulative.

“Award Agreement” means any document, whether in writing or through an
electronic medium, setting forth the terms of an Award that has been authorized
by the Committee. The Committee shall determine the form or forms of documents
to be used, and may change them from time to time for any reason, including
different documents as may be appropriate or applicable for particular locations
and countries.

“Beneficiary” means the person or entity designated by the Participant, in a
form approved by the Company, to exercise the Participant’s rights with respect
to an Award or receive payment or settlement under an Award after the
Participant’s death.

“Board” means the Board of Directors of the Company.

“Cause” will have the meaning set forth in any employment agreement between the
Company or any of its Affiliate and the Participant then in effect. In the
absence of such an agreement, “Cause” will exist if the Participant is
terminated from employment or other service with the Company or an Affiliate for
any of the following reasons: (i) the Participant’s willful failure to
substantially perform his or her duties and responsibilities to the Company or
deliberate violation of a material Company policy; (ii) the Participant’s
commission of any material act or acts of fraud, embezzlement, dishonesty, or
other willful misconduct; (iii) the Participant’s material unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) Participant’s
willful and material breach of any of his or her obligations under any written
agreement or covenant with the Company. The foregoing definition does not in any
way limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

“Change in Control” shall be deemed to have occurred if:

 

 

(i)                   a sale, transfer, or other disposition of all or
substantially all of the assets and properties of the Company is closed or
consummated;

(ii)                 any “person,” “entity” or “group” (within the meaning of
Section 13(d)(3) and 14(d)(2)) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than the Company or any majority owned
subsidiary of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities that have the right to vote in the
election of directors generally; provided, however, that the following shall not
constitute a “Change in Control” for purposes of this subclause (ii):

(A)               any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities); or

(B)                any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company;

(iii)                during any period of two consecutive years during the term
of the Plan, individuals who at the beginning of such period constitute the
Board of Directors of the Company cease for any reason to constitute at least a
majority thereof, unless the election of each director who was not a director at
the beginning of such period has been approved in advance by directors
representing at least two-thirds of the directors then in office who were
directors at the beginning of the period but excluding any director whose
initial assumption of office occurred as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board of Directors of the Company; or

(iv)               the shareholders of the Company approve a plan or proposal of
liquidation of the Company, or a merger, reorganization, or consolidation
involving the Company is closed or consummated, other than a merger,
reorganization, or consolidation in which holders of the combined voting power
of the Company’s then outstanding securities that have the right to vote in the
election of directors generally immediately prior to such transaction own,
either directly or indirectly, fifty percent (50%) or more of the combined
voting power of the securities entitled to vote in the election of directors
generally of the merged, reorganized or consolidated entity (or its parent
company) immediately following such transaction in substantially the same
proportions among such holders as immediately prior to such transaction.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 17 above. With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code. With respect to any decision relating to a Reporting
Person, the Committee shall consist of two or more directors who are
“non-employee directors” within the meaning of Rule 16b-3. Unless otherwise
determined by the Board, the Committee shall be the Compensation Committee of
the Board or its successor.

“Company” means Great American Group, Inc., a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

“Consultant” means any person (other than an Employee or Director), including an
advisor, who is engaged by the Company or any Affiliate to render services and
is compensated for such services.

“Continuous Service” means a Participant’s period of service in the absence of
any interruption or termination, as an Employee, Director, or Consultant.
Continuous Service shall not be considered interrupted in the case of: (i) sick
leave; (ii) military leave; (iii) any other leave of absence approved by the
Committee, provided that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; (iv) changes in status from Director to advisory director or
emeritus status; or (v) transfers between locations of the Company or between
the Company and its Affiliates. Changes in status between service as an
Employee, Director, and a Consultant will not constitute an interruption of
Continuous Service if the individual continues to perform bona fide services for
the Company. The Committee shall have the discretion to determine whether and to
what extent the vesting of any Awards shall be tolled during any paid or unpaid
leave of absence; provided, however, that in the absence of such determination,
vesting for all Awards shall be tolled during any such unpaid leave (but not for
a paid leave).

 

 

“Deferred Share Units” or “DSUs” mean Awards pursuant to Section 8 of the Plan.

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

“Disabled” shall have the meaning set forth in any employment agreement between
the Company or any of its Affiliates and the Participant then in effect (and
shall include the term “Disability” if that term is so defined in such
employment agreement). In the absence of such an agreement, “Disabled” shall
mean a condition under which a Participant —

(i)                   is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or

(ii)                 is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, received income
replacement benefits for a period of not less than 3 months under an accident or
health plan covering employees of the Company or an Affiliate of the Company.

“Eligible Person” means any Consultant, Director, or Employee and includes
non-Employees to whom an offer of employment has been or is being extended.

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

“Employer” means the Company and each Affiliate that employs one or more
Participants.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” as of any date (the “Determination Date”) means: (i) the
closing price of a Share on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Global Select Market (collectively, the “Exchange”) on
the Determination Date, or, if shares were not traded on the Determination Date,
then on the nearest preceding trading day during which a sale occurred; or
(ii) if such stock is not traded on the Exchange but is otherwise traded in the
over-the-counter market, the mean between the representative bid and asked
prices for a Share on the Determination Date; or (iii) if subsections (i) or
(ii) do not apply, the fair market value of a Share established in good faith by
the Board or the Committee based on relevant facts and circumstances.

“Grant Date” means the later of (i) the date designated as the “Grant Date”
within an Award Agreement, and (ii) date on which the Committee determines the
key terms of an Award, provided that as soon as reasonably practical thereafter
the Committee both notifies the Eligible Person of the Award and enters into an
Award Agreement with the Eligible Person.

“Incentive Stock Option” or “ISO” means, an Option that qualifies for favorable
income tax treatment under Code Section 422.

 

 

“Involuntary Termination” shall mean, to the extent there is an employment
agreement between the Company or any of its Affiliates and a Participant then in
effect and subject to the terms of such employment agreement, a termination of a
Participant’s employment on or after a Change in Control (i) by the Participant
for “Good Reason” (as defined in any such employment agreement), or (ii) by the
Company or its Affiliates without cause or other than upon death or disability
which termination entitles such Participant to accelerated or extended severance
benefits pursuant to his or her employment agreement. In the absence of such an
agreement, “Involuntary Termination” means a termination of a Participant’s
Continuous Service under the following circumstances occurring on or after a
Change in Control: (i) termination without Cause by the Company or an Affiliate
or successor thereto, as appropriate; or (ii) voluntary termination by the
Participant, if: (1) the Participant voluntarily terminates Continuous Service
within 60 days of one of the following conditions arising without the
Participant’s consent: (A) a material reduction in the Participant’s job
responsibilities, provided that neither a mere change in title alone nor
reassignment to a substantially similar position shall constitute a material
reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 25 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees or Directors; (2) the Participant gives the Company
or an Affiliate written notice of the existence of one or more of the conditions
listed in (A) through (C) within ten days of the initial existence of the
condition; and (3) the Company or Affiliate fails to cure such condition within
30 days following receipt of such written notice by the Participant.

“Non-ISO” means an Option not intended to qualify as an Incentive Stock Option,
as designated in the applicable Award Agreement.

“Option” means a right to purchase Shares granted under the Plan, at a price
determined in accordance with the Plan.

“Participant” means any Eligible Person who holds an outstanding Award.

“Performance Awards” mean Awards granted pursuant to Section 9.

“Performance Unit” means an Award granted pursuant to Section 9(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

“Plan” means this Great American Group, Inc. Amended and Restated 2009 Stock
Incentive Plan (including the Appendices hereto).

“Recapture” and “Rescission” have the meaning set forth in Section 15 of the
Plan.

“Reimbursement” has the meaning set forth in Section 16 of the Plan.

“Reporting Person” means an Employee, Director, or Consultant who is subject to
the reporting requirements set forth under Rule 16b-3.

“Restricted Share” means a Share awarded with restrictions imposed under
Section 7.

“Restricted Share Unit” or “RSU” means a right granted to a Participant to
receive Shares or cash upon the lapse of restrictions imposed under Section 7.

“Retirement” means a Participant’s termination of employment after age 65.

 

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

“Share” means an ordinary share, no par value, of the Company, as adjusted in
accordance with Section 13 of the Plan.

“SAR” or “Share Appreciation Right” means a right to receive amounts awarded
under Section 6.

“Ten Percent Holder” means a person who owns (within the meaning of Code
Section 422) stock representing more than ten percent (10%) of the combined
voting power of all classes of stock of the Company.

“Unrestricted Shares” mean Shares awarded without restrictions pursuant to
Section 7 of the Plan.

“Withholding Taxes” means the aggregate minimum amount of federal, state, local
and foreign income, payroll and other taxes that the Company and any Affiliates
are required to withhold in connection with any Award.

 

 

 

 

Great American Group, Inc.

Amended and Restated 2009 Stock Incentive Plan

(formerly Alternative Asset Management Acquisition Corp.

2009 Stock Incentive Plan)

The 2009 Stock Incentive Plan was approved by the Board of Directors of
Alternative Asset Management Acquisition Corp. (“AAMAC”) on May 12, 2009 and by
the shareholders of Alternative Asset Management Acquisition Corp. (“AAMAC”) on
July 31, 2009, and assumed by Great American Group, Inc. on July 31, 2009 (the
“2009 Plan”). The 2009 Plan was amended and restated by the Board of Directors
of Great American Group, Inc. on August 19, 2009 (the “August 2009 Plan”). The
August 2009 Plan was amended and restated by the Board of Directors and
stockholders of Great American Group, Inc. on October 7, 2014.